DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 7/25/2022 has been considered in full by the Examiner.

Response to Arguments
Applicant’s arguments, see page 8, filed 8/24/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of the claims have been obviated by amendments to the claims.  The objections to the claims have been withdrawn.  However, a new claim objection has been given based on the amendments of claim 18.  Please see claim objections below.
Applicant’s arguments, see page 8, filed 8/24/2022, with respect to 35 U.S.C 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection has been obviated by amendments to the claim.  Specifically, the limitation that necessitated the 35 U.S.C 112(a) rejections has been cancelled.  The 35 U.S.C 112(a) rejections of claims 1-13 and 15-22 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 8/24/2022, with respect to 35 U.S.C 101 have been fully considered and are persuasive.  The 35 U.S.C 101 rejections have been obviated by amendments to the claims.  Specifically, as the Applicant points out, the suggestion in the previous Office Action to amend independent claims 1, 8, and 18 to include limitations directed to applying a therapeutic shock to the patient was acted upon.  The 35 U.S.C 101 rejections of claims 1-13 and 15-22 have been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 08/24/2022, with respect to 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.  The Applicant argues on page 11:
It should be noted, however, that Capodilupo does not teach or disclose aggregating measurements in a first categorization with measurements in a second categorization to generate an aggregate of measurements. In Capodilupo, the aggregate activity level is based on a single category of activity, and the aggregation is for multiple factors (heart rate, calorie burn, and distance) in that single category to determine the user's aggregate activity level. In contrast, in the present claims,
measurements from two different categories of measurements are obtained and aggregated where
one of the categories can be activity level-based measurements (e.g., sedentary based measurements), and another one of the categories can be the frequency of monitoring (e.g., continuous monitoring or manual spot monitoring). Thus, Capodilupo aggregates a different kind of information than the information that is aggregated in the present application. In addition, Capodilupo does not teach or disclose applying a therapeutic shock to the patient based at least in part in aggregated measurements or aggregated trends.

	This is not found persuasive.  The Examiner notes that support for the new limitations added to claim 1 and the independent claims can be found in Figures 4 and 6, as well as paragraphs [0068-[0072] and [0079], of the instant specification.  Capodilupo does teach categories of activity level-based measurements, as the Applicant points out, and also does teach categories based on frequency of monitoring.  Capodilupo teaches that the processing module may adjust the duty cycle of one or more light emitters and the corresponding sampling rate of the one or more light detectors based on the motion status (paragraph [0068]).  Capodilupo teaches that light emitters for PPG may be activated at a duty cycle ranging from about 1% to about 100% and that certain non-limiting sampling rates are, for example, about 100 Hz, 200 Hz, 500 Hz, and the like (paragraph [0068]).  Capodilupo further teaches that the light detectors may sample continuously when the user is performing an exercise routine, but will change the sample rate if the user is walking or sedentary (paragraph [0069]).  This teaching by Capodilupo is similar to the Applicant’s Figure 6, where the question of whether the patient is sedentary (614) is answered before a measurement at a second frequency occurs (616).  Thus, Capodilupo does not teach aggregating a different kind of information than the information that is aggregated in the present application, as the Applicant alleges.  The added limitation involving applying a therapeutic shock to the patient based at least in part in aggregated measurements or aggregated trends is not fully disclosed by Capodilupo.  However, this limitation is rendered obvious with the combined teachings of Capodilupo and Volpe.  The new 35 U.S.C. 103 rejections are necessitated by the amendments.  Please see 35 U.S.C. 103 rejections below.
	The Applicant further argues on pages 11-12:
Regarding Volpe, although Volpe discloses continuously or substantially continuously
monitoring the vital signs of the patient, Volpe is silent regarding aggregation of two categories of
measurements of patient physiological parameters. Furthermore, although Volpe also discloses a
wearable defibrillator that can be configured to deliver one or more therapeutic electrical pulses to
the patient, Volpe does not teach or disclose applying the therapeutic electrical pulses to the patient based at least in part on the aggregation or aggregated trend of the patient physiological parameters,
and therefore Volpe does not cure the defects of Capodilupo.
	This is not found persuasive.  As explained hereinabove, Capodilupo is relied on to teach aggregation of two categories of measurements of patient physiological parameters, not Volpe.  Volpe teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 102, 112, and 120) that one or more of the therapy electrodes can be configured to deliver one or more therapeutic defibrillating shocks to the body of the patient when the medical device determines that such treatment is warranted based on the signals detected by the sensing electrodes and processed by the medical device controller (paragraph [0051]).  One of ordinary skill in the art would have found it reasonable to combine the teachings of Volpe with the teachings of Capodilupo since Volpe displays that multiple signals (e.g., including ECG signals and other physiological signals) are aggregated and processed by a medical device controller to determine when therapeutic defibrillating shock treatment is warranted.  One of ordinary skill in the art would find it obvious that Capodilupo’s medical device controller could be used to process the aggregated measurements of Capodilupo to determine whether a therapeutic shock of the patient is warranted.  Therefore, Capodilupo, in view of Volpe, do render obvious applying the therapeutic electrical pulses to the patient based at least in part on the aggregation or aggregated trend of the patient physiological parameters.  Please see 35 U.S.C. 103 rejections below.

Claim Objections
Claim 18 objected to because of the following informalities:  
Line 28: “configured receive” should be changed to “configured to receive”.  Please add “to”.
Line 29: “to-cause” should be changed to “to cause”.  Please remove the hyphen “-”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a wearable cardioverter defibrillator (WCD)" in lines 1-2, whereas a defibrillator was already introduced in a claim that claim 5 depends from (claim 1, line 10).  It is unclear whether applicant intended to claim the same or a different defibrillator.  Consider changing to “the defibrillator”.
Claim 5 recites the limitations "measurements" and “categorizations” in line 3, whereas measurements and categorizations were already introduced in a claim that claim 5 depends from (claim 1).  It is unclear whether applicant intended to claim the same or different measurements and categorizations.  
Claim 16 recites the limitation "a wearable cardioverter defibrillator (WCD)" in lines 2-3, whereas a defibrillator was already introduced in a claim that claim 16 depends from (claim 8, line 18).  It is unclear whether applicant intended to claim the same or a different defibrillator.  Consider changing to “the defibrillator”.
Claim 17 recites the limitation "a wearable cardioverter defibrillator (WCD)" in lines 2-3, whereas a defibrillator was already introduced in a claim that claim 16 depends from (claim 8, line 18).  It is unclear whether applicant intended to claim the same or a different defibrillator.  Consider changing to “the defibrillator”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Capodilupo, et al. (U.S PGPub No. 2019/0110755) in view of Volpe, et al. (U.S PGPub No. 2018/0242875). The article “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals” by Ebrahimzadeh, et al. is relied upon as evidence (see attached).
Regarding claim 1, Capodilupo teaches a (Figure 1, element 100) wearable vital sign monitor (WVSM) system (paragraphs [0028] and [0036]) comprising: (Figure 1, elements 100 and 102; Figure 7, element 700) a support structure configured to be worn by a patient (paragraphs [0028] and [0036]); (Figure 2, element 202; Figure 7, element 704) a plurality of patient physiological sensors configured to be coupled to the patient when the patient is wearing the support structure (paragraphs [0035] – motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts, may be employed, [0038] – The wearable system may include a heart rate monitor and may include other sensors, [0040], [0045]-[0046], and [0130]), each patient physiological sensor configured to output a respective patient physiological signal (paragraphs [0045] and [0057]); (Figure 2, element 210) a memory (paragraph [0050]); (Figure 2, elements 202, 208, 212; Figure 7, element 706) a processor communicatively coupled to the plurality of patient physiological sensors and configured to store, in the memory, measurements of patient physiological signals taken at selected times based on a categorization of the patient physiological signal (paragraphs [0045] – an accelerometer and/or gyroscope may be used to provide a measurement of activity that can be further used to filter a signal from the optical sensor for measuring heart rate and to provide a more accurate measurement of the heart rate.  Activity sensors can be used to classify or categorize activity, such as walking, running, performing another sport, standing, sitting, or lying down. , [0050], [0057], and [0133]); wherein the categorization defines the selected times to measure a corresponding patient physiological signal (paragraphs [0045], [0068]-[0069] – Duty cycles and sampling rates may be altered depending on activity levels, [0073], [0135]); wherein (Figure 1, element 106) the processor causes a representation of the patient physiological signals to be displayed (paragraph [0036]); wherein (Figure 8, elements 800 and 804) a first weight is applied to measurements obtained using a first categorization of measurement, and a second weight is applied to measurements obtained using a second categorization of measurement (paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping, any of which may affect skin surface conditions, motion, and other factors influencing the selection of an estimator for heart rate or any other physiological signal; paragraph [0145] – each one of the plurality of probability estimators providing a likelihood that the corresponding heart rate estimator is accurately estimating the heart rate based on a physiological signal from the wearable physiological monitor; paragraph [0146] – this may be independently calculated for each estimator using any suitable scoring system or merit function, or this may be expressed as relative values where the sum of the likelihoods for all the estimators is 1.0 or 100 percent (e.g., weighted values); paragraph [0147]-[0148] – probability estimators may be varied or weighted in different ways); and wherein the processor is configured to aggregate the measurements in the first categorization with the measurements in the second categorization to generate an aggregation of measurements (paragraph [0045] – Activity sensors may be used, for example, to classify or categorize activity, such as walking, running, performing another sport, standing, sitting or lying down. In some embodiments, one or more of collected physiological data may be aggregated to generate an aggregate activity level. For example, heart rate, calorie burn, and distance may be used to derive an aggregate activity level.; paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies (i.e., different (first and second) categorizations) by maintaining a certain error standard deviation).  Capodilupo does not teach the limitations of instant claim 1, that is wherein the WVSM system is comprising a defibrillator configured to communicate with the processor and to cause the defibrillator to apply a therapeutic shock to the patient based at least in part on the aggregated measurements.
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe teaches that the sensing electrodes can include additional components such as accelerometers, acoustic signal detecting devices, and other measuring devices to detect tissue fluid levels, heart sounds, lung sounds, respiration sounds, patient movement, etc. (paragraph [0050]).  Volpe also teaches the possibility of such measurements of blood pressure, temperature, blood glucose levels, and blood oxygen levels (paragraph [0074]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 102, 112, and 120) that one or more of the therapy electrodes can be configured to deliver one or more therapeutic defibrillating shocks to the body of the patient when the medical device determines that such treatment is warranted based on the signals detected by the sensing electrodes and processed by the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have also recognized Volpe’s ability to measure other physiological signals (see paragraph [0051] of Volpe), like Capodilupo, and would have found it obvious that such signals would play a role in determining cardiac failure. One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  One of ordinary skill in the art would have found it reasonable to combine the teachings of Volpe with the teachings of Capodilupo since Volpe displays that multiple signals (e.g., including ECG signals and other physiological signals) are aggregated and processed by a medical device controller to determine when therapeutic defibrillating shock treatment is warranted.  One of ordinary skill in the art would find it obvious that Capodilupo’s medical device controller could be used to process the aggregated measurements of Capodilupo to determine whether a therapeutic shock of the patient is warranted. 
Therefore, claim 1 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 2, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 1, as indicated hereinabove.  Capodilupo also teaches the limitation of instant claim 2, that is wherein: the categorization includes continuous monitoring and sedentary monitoring (paragraphs [0028], paragraphs [0068]-[0069] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary). The patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)); and the processor is further configured to sense sedentary periods (paragraph [0068] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary); paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping), and (Figure 2, element 210) responsive thereto to store a measurement of a patient physiological signal that is categorized in the sedentary monitoring category (paragraph [0050], [0166]).
Therefore, claim 2 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 3, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 1, as indicated hereinabove.  Capodilupo also teaches the limitations of instant claim 3, that is wherein: wherein a first categorization comprises continuous monitoring (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)), a second categorization comprises sedentary monitoring (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state), and a third categorization comprises manual spot measurements (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  
Therefore, claim 3 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 5, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 1, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 5, that is wherein the WVSM system is further comprising a wearable cardioverter defibrillator (WCD) comprising one or more of the patient physiological sensors to obtain one or more measurements from the patient in one or more categorizations, and to transmit the one or more measurements to the WVSM system.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  
Therefore, claim 5 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 6, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 1, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 6, that is wherein the processor is configured to determine whether to apply the therapeutic shock to the patient based on a trend of the one or more measurements in the one or more categorizations.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe teaches that the sensing electrodes can include additional components such as accelerometers, acoustic signal detecting devices, and other measuring devices to detect tissue fluid levels, heart sounds, lung sounds, respiration sounds, patient movement, etc. (paragraph [0050]).  Volpe also teaches the possibility of such measurements of blood pressure, temperature, blood glucose levels, and blood oxygen levels (paragraph [0074]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 102, 112, and 120) that one or more of the therapy electrodes can be configured to deliver one or more therapeutic defibrillating shocks to the body of the patient when the medical device determines that such treatment is warranted based on the signals detected by the sensing electrodes and processed by the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have also recognized Volpe’s ability to measure other physiological signals (see paragraph [0051] of Volpe), like Capodilupo, and would have found it obvious that such signals would play a role in determining cardiac failure. One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  One of ordinary skill in the art would have found it reasonable to combine the teachings of Volpe with the teachings of Capodilupo since Volpe displays that multiple signals (e.g., including ECG signals and other physiological signals) are aggregated and processed by a medical device controller to determine when therapeutic defibrillating shock treatment is warranted.  One of ordinary skill in the art would find it obvious that Capodilupo’s medical device controller could be used to process the aggregated measurements of Capodilupo to determine whether a therapeutic shock of the patient is warranted. 
Therefore, claim 6 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 7, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 1, as indicated hereinabove.  Capodilupo also teaches the limitation of instant claim 7, that is wherein at least one of the plurality of patient sensors is located external to the support structure (paragraph [0115]), and the processor is configured to receive at least one of the patient physiological parameters from the external sensor (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)).  
Therefore, claim 7 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 8, Capodilupo teaches a (Figures 3-5 and 8-9) method of operating a wearable vital signs monitor (WVSM) (paragraph [0028]), comprising: (Figure 2, element 202) obtaining a first measurement of a patient physiological parameter using a patient physiological sensor (paragraphs [0035], [0068]-[0069]), wherein the first measurement is obtained at a first frequency based on a first category of monitoring (paragraphs [0068]-[0069]); obtaining a second measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0068]-[0069] – Duty cycles and sampling rates (frequencies) are altered based on activity levels), wherein the second measurement is obtained at a second frequency based on a second category of monitoring (paragraphs [0068]-[0069]); aggregating the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation); and (Figure 1, element 106) displaying the aggregated trend as a representation of the patient physiological parameter (paragraph [0036]); wherein (Figure 8, elements 800 and 804) a first weight is applied to measurements obtained using the first category of measurement, and a second weight is applied to measurements obtained using the second category of measurement (paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping, any of which may affect skin surface conditions, motion, and other factors influencing the selection of an estimator for heart rate or any other physiological signal; paragraph [0145] – each one of the plurality of probability estimators providing a likelihood that the corresponding heart rate estimator is accurately estimating the heart rate based on a physiological signal from the wearable physiological monitor; paragraph [0146] – this may be independently calculated for each estimator using any suitable scoring system or merit function, or this may be expressed as relative values where the sum of the likelihoods for all the estimators is 1.0 or 100 percent (e.g., weighted values); paragraph [0147]-[0148] – probability estimators may be varied or weighted in different ways).  Capodilupo does not explicitly teach the limitation of instant claim 8, that is wherein a method of operating a WVSM comprises the step of: causing a defibrillator to apply a therapeutic shock to the patient based at least in part on the aggregated trend.
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe teaches that the sensing electrodes can include additional components such as accelerometers, acoustic signal detecting devices, and other measuring devices to detect tissue fluid levels, heart sounds, lung sounds, respiration sounds, patient movement, etc. (paragraph [0050]).  Volpe also teaches the possibility of such measurements of blood pressure, temperature, blood glucose levels, and blood oxygen levels (paragraph [0074]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 102, 112, and 120) that one or more of the therapy electrodes can be configured to deliver one or more therapeutic defibrillating shocks to the body of the patient when the medical device determines that such treatment is warranted based on the signals detected by the sensing electrodes and processed by the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s method of operating a WVSM with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have also recognized Volpe’s ability to measure other physiological signals (see paragraph [0051] of Volpe), like Capodilupo, and would have found it obvious that such signals would play a role in determining cardiac failure. One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  One of ordinary skill in the art would have found it reasonable to combine the teachings of Volpe with the teachings of Capodilupo since Volpe displays that multiple signals (e.g., including ECG signals and other physiological signals) are aggregated and processed by a medical device controller to determine when therapeutic defibrillating shock treatment is warranted.  One of ordinary skill in the art would find it obvious that Capodilupo’s medical device controller could be used to process the aggregated measurements of Capodilupo to determine whether a therapeutic shock of the patient is warranted. 
Therefore, claim 8 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 9, Capodilupo, in view of Volpe, renders obvious the method of claim 8, as indicated hereinabove.  Capodilupo also teaches the limitations of instant claim 9, that is wherein the method is further comprising: (Figure 2, element 202) obtaining a third measurement of the patient physiological parameter using the patient physiological sensor at a third frequency based on a third category of monitoring (paragraphs [0068]-[0069] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, exercise, light motion (e.g., walking), no motion or rest, sleep, and the like.  The processing module may adjust the duty cycle of one or more light emitters and the corresponding sampling rate of the one or more light detectors based on the motion status.), and aggregating the third measurement with the first measurement and the second measurement (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation).  
Therefore, claim 9 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 10, Capodilupo, in view of Volpe, renders obvious the method of claim 8, as indicated hereinabove.  Capodilupo also teaches the limitation of claim 10, that is wherein the first category of monitoring or the second category of monitoring comprises continuous monitoring of the patient physiological parameter (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)).  
Therefore, claim 10 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 11, Capodilupo, in view of Volpe, renders obvious the method of claim 8, as indicated hereinabove.  Capodilupo also teaches the limitation of instant claim 11, that is wherein the method is further comprising sensing when the patient is in a sedentary state (paragraph [0068] – The processing module may process the motion data to determine a motion status of the user which indicates the level of motion of the user, for example, no motion or rest, and sleep (e.g., sedentary), wherein the first category of monitoring or the second category of monitoring comprises automatic sedentary monitoring of the patient physiological parameter when the patient is in the sedentary state (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state).  
Therefore, claim 11 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 12, Capodilupo, in view of Volpe, renders obvious the method of claim 8, as indicated hereinabove.  Capodilupo also teaches the limitation of instant claim 12, that is wherein the first category of monitoring or the second category of monitoring comprises manual spot measurement (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  
Therefore, claim 12 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 13, Capodilupo, in view of Volpe, renders obvious the method of claim 9, as indicated hereinabove.  Capodilupo also teaches the limitation of instant claim 13, that is wherein the third category of monitoring comprises continuous monitoring (paragraphs [0028], paragraphs [0068]-[0069] – the patient physiological signal can be continuously monitored (continuous sampling and 100% duty cycle)), automatic sedentary monitoring (paragraph [0068]-[0069] – The duty cycle may be lowered to minimize power consumption and the sampling rates may be adjusted, but monitoring of the patient physiological parameter will continue when the patient is in a sedentary state), or manual spot measurement (paragraph [0037] – The wearable system may include a button underneath the wearable system that may be pressed manually at the discretion of a user to begin storing information or otherwise to mark the start or end of an activity period such as sleep).  
Therefore, claim 13 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 15, Capodilupo, in view of Volpe, renders obvious the method of claim 8, as indicated hereinabove.  Capodilupo also teaches the limitation of instant claim 15, that is wherein one of the first measurement or the second measurement is obtained from a device external to the WVSM (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)). 
Therefore, claim 15 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claims 16 and 17, Capodilupo, in view of Volpe, renders obvious the method of claim 8, as stated hereinabove.  Capodilupo does not teach the limitations of instant claim 16, that is wherein one of the first measurement or the second measurement is obtained from a patient physiological sensor of a wearable cardioverter defibrillator (WCD).  Capodilupo also does not teach the limitations of instant claim 17, that is wherein one of the first measurement or the second measurement is obtained with the patient physiological sensor of the WVSM and transmitted to a wearable cardioverter defibrillator (WCD).  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device and methods for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  
Therefore, claims 16-17 are unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 18, Capodilupo teaches a (Figure 1, element 100) wearable vital sign monitor (WVSM) (paragraphs [0028] and [0036]), comprising: (Figure 1, elements 100 and 102; Figure 7, element 700) a support structure to be worn by a patient (paragraphs [0028] and [0036]); (Figure 2, element 202; Figure 7, element 704) a patient physiological sensor configured to be coupled to a patient to monitor a patient physiological parameter when the patient is wearing the support structure (paragraphs [0035] – motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts, may be employed, [0038] – The wearable system may include a heart rate monitor and may include other sensors, [0040], [0045]-[0046], and [0130] – one or more sensors); (Figure 2, elements 202, 208, 212; Figure 7, element 706) a local processor coupled with the patient physiological sensor (paragraphs [0050], [0057], and [0133]); (Figure 2, element 210) a memory to store measurements of the patient physiological parameter (paragraph [0050]); (Figure 1, element 106) a display to display the patient physiological parameter (paragraph [0036]); wherein (Figure 2, element 202) the local processor is configured to: obtain a first measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0035], [0068]-[0069]), wherein the first measurement is obtained at a first frequency based on a first category of monitoring (paragraphs [0068]-[0069]); and obtain a second measurement of the patient physiological parameter using the patient physiological sensor (paragraphs [0068]-[0069] – Duty cycles and sampling rates (frequencies) are altered based on activity levels), wherein the second measurement is obtained at a second frequency based on a second category of monitoring (paragraphs [0068]-[0069]); and a remote processor to receive the first measurement and the second measurement from the local processor (paragraph [0200] – This includes realization in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable devices or processing circuitry, along with internal and/or external memory, [0204] – The method steps of the implementations described herein are intended to include any suitable method of causing such method steps to be performed.  So for example performing the step of X includes any suitable method for causing another party such as a remote user, a remote processing resource (e.g., a server or cloud computer) or a machine to perform the step of X) wherein the remote processor is configured to: aggregate the first measurement with the second measurement to obtain an aggregated trend for the patient physiological parameter (paragraph [0045], paragraphs [0068]-[0069] – The duty cycles and sampling rates are altered based on activity levels.  Heart rate is continuously monitored to achieve an accurate heart rate value over different activity levels and duty cycles/frequencies by maintaining a certain error standard deviation); (Figure 2, element 210) store the aggregated trend in the memory (paragraph [0050], [0166]); and (Figure 1, element 106) display the aggregated trend as an aggregated representation of the patient physiological parameter on the display (paragraphs [0029] and [0036]); wherein (Figure 8, elements 800 and 804) a first weight is applied to measurements obtained using a first categorization of measurement, and a second weight is applied to measurements obtained using a second categorization of measurement (paragraph [0140] – the number of predetermined measurement contexts may include one or more of active, sedentary, and sleeping, any of which may affect skin surface conditions, motion, and other factors influencing the selection of an estimator for heart rate or any other physiological signal; paragraph [0145] – each one of the plurality of probability estimators providing a likelihood that the corresponding heart rate estimator is accurately estimating the heart rate based on a physiological signal from the wearable physiological monitor; paragraph [0146] – this may be independently calculated for each estimator using any suitable scoring system or merit function, or this may be expressed as relative values where the sum of the likelihoods for all the estimators is 1.0 or 100 percent (e.g., weighted values); paragraph [0147]-[0148] – probability estimators may be varied or weighted in different ways.  Capodilupo does not teach the limitations of instant claim 18, that is wherein the WVSM system comprises a defibrillator configured to be coupled with the patient via the support structure and wherein the local processor is configured to receive the aggregated trend from the remote processor and to cause the defibrillator to apply a therapeutic shock to the patient based at least in part on the aggregated trend.
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that external defibrillators (such as manual defibrillators or automated external defibrillators (AEDs)) have significantly improved the ability to treat otherwise life-threatening conditions (paragraph [0004]).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe teaches that the sensing electrodes can include additional components such as accelerometers, acoustic signal detecting devices, and other measuring devices to detect tissue fluid levels, heart sounds, lung sounds, respiration sounds, patient movement, etc. (paragraph [0050]).  Volpe also teaches the possibility of such measurements of blood pressure, temperature, blood glucose levels, and blood oxygen levels (paragraph [0074]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe further teaches (Figure 1, elements 100, 102, 112, and 120) that one or more of the therapy electrodes can be configured to deliver one or more therapeutic defibrillating shocks to the body of the patient when the medical device determines that such treatment is warranted based on the signals detected by the sensing electrodes and processed by the medical device controller (paragraph [0051]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would have recognized Capodilupo’s feature of measuring HRV and would have been curious about any next or therapeutic step that would be considered if the device picked up a concerning irregularity in a user’s HRV.  As evidenced by Ebrahimzadeh in “A Novel Approach to Predict Sudden Cardiac Death (SCD) Using Nonlinear and Time-Frequency Analyses from HRV Signals”, HRV signals have special features in the vicinity of the occurrence of SCD that have the ability to determine if a patient is prone to SCD (abstract).  One of ordinary skill in the art would have recognized the opportunity for Capodilupo’s device, which continuously monitors cardiac signals, to catch such special features of a patient’s HRV in order to prevent SCD or a cardiac arrest.  One of ordinary skill in the art would have also recognized Volpe’s ability to measure other physiological signals (see paragraph [0051] of Volpe), like Capodilupo, and would have found it obvious that such signals would play a role in determining cardiac failure. One of ordinary skill in the art would have wanted the device to have a therapeutic feature to be able to elicit a therapeutic response in case of a cardiac failure event.  One of ordinary skill in the art would have recognized the possibility that such a therapeutic feature could be in the form of a wearable cardiac defibrillator, such as the one disclosed in Volpe, and would have been motivated to implement the feature into Capodilupo’s device.  One of ordinary skill in the art would have found it reasonable to combine the teachings of Volpe with the teachings of Capodilupo since Volpe displays that multiple signals (e.g., including ECG signals and other physiological signals) are aggregated and processed by a medical device controller to determine when therapeutic defibrillating shock treatment is warranted.  One of ordinary skill in the art would find it obvious that Capodilupo’s medical device controller could be used to process the aggregated measurements of Capodilupo to determine whether a therapeutic shock of the patient is warranted. 
Therefore, claim 18 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 19, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 18, as indicated hereinabove.  Capodilupo also teaches the limitation of claim 19, that is wherein the support structure comprises a wrist band, a chest band, an arm band, a head band, a leg band, or an ankle band (paragraph [0028] – The strap may be used to position the system on an appendage or extremity of a user, for example, wrist, ankle, and the like.).  
Therefore, claim 19 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 20, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 18, as indicated hereinabove.  Capodilupo does not specifically teach the limitation of instant claim 20, that is wherein the support structure comprises a cuff.  However, Capodilupo does teach that an aspect of the disclosure is to provide a lightweight wearable system with a strap that collects various physiological data or signals from a wearer (paragraph [0028]).  Capodilupo also teaches that the strap may be used to position the system on an appendage or extremity of a user, for example, wrist, ankle, and the like (paragraph [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a Capodilupo’s system could utilize a cuff as the lightweight wearable system that includes a strap over an appendage or extremity of a user.  One of ordinary skill in the art would expect the cuff to be placed on a user’s extremity, such as an arm.  
Therefore, claim 20 is unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 21, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 18, as stated hereinabove.  Capodilupo does not teach the limitation of instant claim 21, that is wherein the support structure comprises a vest or a belt.  
Volpe teaches a system for configuring an ambulatory medical device that includes a medical device configured to monitor a patient for an occurrence of one or more cardiac events (abstract).  Volpe teaches that an example ambulatory medical device can be a wearable medical device such as a wearable cardioverter defibrillator (WCD) (paragraph [0036]).  Volpe teaches (Figure 1, element 100) that during the time the medical device is worn by the patient, the wearable defibrillator can be configured to continuously or substantially continuously monitor the vital signs of the patient and, upon determination that treatment is required, can be configured to deliver one or more therapeutic electrical pulses to the patient (paragraph [0046]).  Volpe also teaches (Figure 1, element 114) that the medical device includes therapy electrodes that can be configured to include sensors configured to detect ECG signals as well as other physiological signals of the patient (paragraph [0051]).  Volpe also teaches that the wearable medical device can be capable of continuous use by the patient and can be configured to be worn by a patient as many as 24 hours a day (paragraph [0037]).  Volpe further teaches (Figure 1, elements 100, 120) that the medical device includes a signal processor configured to amplify, filter, and digitize cardiac signals prior to transmitting the cardiac signals to the medical device controller (paragraph [0051]).  Volpe also teaches that the medical device can be worn by the patient as the LifeVest (e.g., vest) (paragraph [0046]).  Volpe also teaches (Figure 1, elements 100 and 150) that the medical device can include a belt (paragraph [0047]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Capodilupo’s physiological measurement device with the teachings of Volpe’s medical device and methods for monitoring cardiac events.  Both Capodilupo and Volpe prioritize monitoring cardiac signals by implementing ECG sensors and considering heart rate metrics such as heart rate variability (HRV).  One of ordinary skill in the art would have recognized the possibility to implement a therapeutic component to Capodilupo’s device and methods as Capodilupo explains that the disclosure is for continuous health monitoring, along with fitness monitoring (see paragraph [0028] of Capodilupo).  Like Volpe, Capodilupo’s device is intended to be worn by the patient continuously throughout the day.  One of ordinary skill in the art would recognize that Capodilupo’s disclosure intends on the device to be wearable so that it can accurately monitor vital signs.  One of ordinary skill in the art would find it obvious that the device could be in the form of a vest or a belt, which is wearable and also capable of measuring and monitoring vital signs in Volpe’s disclosure.  
Therefore, claim 21 are unpatentable over Capodilupo, et al. and Volpe, et al.

Regarding claim 22, Capodilupo, in view of Volpe, renders obvious the WVSM system of claim 18, as indicated hereinabove.  Capodilupo also teaches the limitation of claim 22, that is wherein the WVSM system is further comprising an additional patient physiological sensor located external to the support structure (paragraph [0115]), and the processor is configured to receive at least one of the measurements from the external additional patient physiological sensor (paragraph [0115] – It will be understood that the device may also receive inputs from an external device such as a camera (for motion detection) or an infrared camera (for body temperature detection)).
Therefore, claim 22 is unpatentable over Capodilupo, et al. and Volpe, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson, et al. (U.S Patent No. 11,324,405) teaches an observational heart failure monitoring system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792